Citation Nr: 1642454	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  11-01 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1983 to August 1987, served in the United States Army National Guard from August 1988 to August 1994, and then apparently served in the Army Reserve from January 2000 to May 2005.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In August 2012, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

In a March 2014 decision, the Board dismissed the Veteran's claim as to whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for a right knee disorder and reopened his claim for service connection for a back disorder.  At that time, the Board remanded the reopened claim for service connection for a back disorder to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In March 2014, the Board directed that the Veteran be examined by a "VA medical doctor" to determine if he had a thoracic spine disability due to a disease or injury in active service.  The Board instructed that the examiner "must also provide comments as to whether he [or she] agrees or disagrees" with a July 2010 private medical opinion (3/31/09 VBMS Third Party Correspondence) and November 2010 VA opinion.

A May 2014 VA examination was performed by a physician's assistant, in contradiction to the Remand order.  Stegall.  The examiner opined that the Veteran's thoracic spine disorder was less likely than not incurred in or caused by a disease or injury in active service.  Her rationale was "[a]m in total agreement with [the November 2010 VA examiner].  Please see her arguments.  Is more likely than not related to a work [-] related problem".  The examiner did not discuss the July 2010 private medical opinion from S.G., D.C., that linked the Veteran's current back disorder to his military service or provide reasons for her opinion, as directed by the Board.  Id.  

A new examination performed by a physician is warranted to determine the Veteran has a thoracic spine disability due to a disease or injury in active service. 

The Veteran's electronic claims file contains records of the Veteran's treatment at the VA medical center (VAMC) in St. Cloud, and the Montevideo and West Central Community Based Outpatient Clinics (CBOCs) to April 2014 (5/27/14 VBMS Medical Treatment Record Government Facility, p. 11).  St. Cloud VAMC audiology records from May 2015 to January 2016 are also in the file (1/12/16 VBMS CAPRI).  In October 2015, his representative submitted an October 2015 treatment record from the Montevideo CBOC (10/27/15 VBMS Medical Treatment Record Government Facility).  This suggests that there are additional relevant records that should be obtained.  VA has a duty to obtain them.  38 U.S.C.A. § 5103A (b)-(c) (West 2014).

The Veteran served in the United States Army National Guard from August 1988 to July 1994 and apparently served in the Army Reserve from 2000 to 2005 (4/4/14 VBMS Military Personnel Records; 4/4/14 VBMS (2nd set), pp 8, 12, 78, 80; 11/28/11 VBMS VA-21-0820 Report of General Information).  The Army National Guard is unable to provide the dates of his active and inactive duty for training (12/6/11 VBMS Email Correspondence; 5/3/12 VBMS Email Correspondence).  His periods of active duty for training (ADUTRA) and inactive duty training (IDT) in the Army Reserve have not been verified.  

There are no clinical treatment records in the file for the Veteran's National Guard and Reserve service.  In a February 2012 memorandum, the RO concluded that the Veteran's service treatment records for his Reserve and National Guard service were unavailable based on a December 6, 2011 response from the Minnesota Army National Guard that he did not have active duty service between October 11, 1992 and July 30, 1994 (2/6/12 VBMS VA Memo).  Service examination reports for August 1988, July 1992, February 1994, January 2000, and October 2004 were received in 2014 (4/4/14 VBMS STR Medical (1st set), pp. 29, 34, 50, 55, 59; 4/4/14 VBMS STR Medical (2nd set), pp. 8, 12, 78, 80).  In response to the RO's December 2015 request for service treatment records for October 1983 to August 1987, the National Personnel Records Center (NPRC) provided some active duty service treatment records (12/21/15 VBMS Military Personnel Record; 12/21/15 VBMS STR).

There is no indication that the AOJ made further efforts to obtain the Veteran's Reserve and National Guard service records.

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A (b)(1) (West 2014) Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  As part of that assistance, "whenever the Secretary attempts to obtain records from a Federal department or agency . . . the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103 (b)(3) (West 2014).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159 (e) (2015). 

In this case, there is no indication that the Veteran's records are unavailable.

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC, the Department of the Army, and any other appropriate federal and state records repository and request verification of the Veteran's Army Reserve service from 2000 to 2005 (not retirement points), including all periods of active and inactive duty for training, and his service treatment and personnel records for this Reserve service.  Service treatment and personnel records for his United States Army National Guard service, from August 1988 to July 1994, should also be requested.

a. If it is indicated that no records could be located based on the information provided, the AOJ should determine what information is incorrect or incomplete. 

b. All attempts to obtain this data, and any responses received, should be documented in the claims folder.  If it is determined that the Veteran's service treatment records are unavailable or unattainable, he should be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159 (e), of the efforts made to obtain the records and of any additional actions that will be taken with regard to his claim.

2. Obtain all medical records regarding the Veteran's treatment at the St. Cloud VAMC, and Montevideo and West Central CBOCs, since April 2014.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. After completing the development requested above, schedule the Veteran for a VA examination by a physician to determine whether any current thoracic spine disability is the result in whole or part of disease or injury in service.  The claims folder, including this remand, should be reviewed.

a. For each current thoracic spine disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (present at any time since 2010) thoracic spine disabilities, in whole or part, had their onset in service, or are otherwise the result of a disease or injury in service.  

b. The examiner should provide reasons for this opinion.  The examiner is requested to address the statements made in the July 2010 medical opinion and of the November 2010 VA examiner (to the effect that the Veteran's spinal condition was not due to or caused by the result of his military service but due to his work as a drywall taper over the last 25 years).

c. The examiner should discuss the Veteran's post service reports of symptoms. 

d. The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

e. The absence of evidence of treatment for thoracic spine symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

f. If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain whether this is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence that would permit the needed opinion to be provided.

g. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




